Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 1 of 82




           APGAR EXHIBIT 20
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 2 of 82




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Plaintiffs,                  Case No.: 15-1170-GMS

         v.                                    JURY TRIAL DEMANDED

 ACER INC.,
 ACER AMERICA CORPORATION,

                  Defendants.


 MICROSOFT CORPORATION,

                  Intervenor-Plaintiff,

         v.

 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Intervenor-Defendants.


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Intervenor-
                  Defendants/Counterclaim
                  Plaintiffs in Intervention

         v.

 MICROSOFT CORPORATION

                  Intervenor-
                  Plaintiff/Counterclaim
                  Defendant in
                  Intervention


ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 3 of 82




 AND

 MICROSOFT MOBILE OY

                     Counterclaim Defendant
                     in Intervention


                  PLAINTIFFS’ THIRD AMENDED IDENTIFICATION OF
                    THE ACER DEFENDANTS’ ACCUSED PRODUCTS

         Pursuant to the Federal Rules of Civil Procedure, the Local Rules, the parties’ Joint

Proposed Order Amending Rule 16 Scheduling Order (see, e.g., Case No.: 15-1170-GMS, D.I.

229) (as adopted-in-part by the Court’s July 14, 2017 oral order), and the Delaware Default

Standard for Discovery, Including Discovery of Electronically Stored Information (“ESI”),

Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) hereby

amend their identification of the accused products of Defendants Acer Inc. and Acer America

Corporation (collectively, “Defendants” or “Acer”).

         This third amended identification of accused products is based upon information

reasonably and presently available to Philips. Discovery is still ongoing, and Acer’s document

production and other discovery responses remain deficient, as documented in various

correspondences between the parties. Therefore, and in accordance with the Federal Rules of

Civil Procedure, the Local Rules, the parties’ Joint Proposed Order Amending Rule 16

Scheduling Order (see, e.g., Case No.: 15-1170-GMS, D.I. 229) (as adopted-in-part by the

Court’s July 14, 2017 oral order), and the Delaware Default Standard for Discovery, Including

Discovery of Electronically Stored Information (“ESI”), Philips expressly reserves the right to

modify, amend, retract, and/or supplement the disclosures made herein as additional evidence

and information becomes available to Philips or as otherwise appropriate.


                                               -2-
ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 4 of 82




         Plaintiffs’ identification of an accused product for a patent embraces all variations of the

accused product that also include the particular patent’s accused functionality including, but not

limited to, variations relating to the product’s color, memory capacity (e.g., amount of RAM),

storage capacity (e.g., hard drive capacity), wireless carrier, processor type, screen size and

resolution, or accessories.

      Third Amended Identification of Accused Products for U.S. Patent No. RE 44,913

         The accused products for U.S. Patent No. RE 44,913 are Acer products that include the

functionality described in Appendices A, L, and U of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or the Windows 8, 8.1, or 10, or Windows

Phone 8.1 or Windows 10 Mobile Operating Systems, or the Chrome Operating System),

including, without limitation, the following:

                  Accused Product                           Non-Limiting Model Numbers
Acer Chromebook                                     CB5-311P
Acer Chromebook 11 C738T                            C738T
Acer Chromebook C720                                C720P
Acer Chromebook R11                                 CB5-132T
Acer CloudMobile S500
                                                    A1-830
Acer Iconia
                                                    B1-720
                                                    B1-721
                                                    B1-730
                                                    B1-730HD
                                                    B1-750
                                                    B1-760
Acer Iconia One 7
                                                    B1-760HD
                                                    B1-770
                                                    B1-780
                                                    B1-790
                                                    B1-7A0
                                                    B1-810
Acer Iconia One 8                                   B1-820
                                                    B1-830
                                                    B1-850

                                                 -3-
ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 5 of 82




                                         A3-A30
Acer Iconia Tab 10
                                         A3-A50
Acer Iconia Tab 7                        A1-713
                                         A1-713HD
                                         A1-840FHD
                                         A1-840
Acer Iconia Tab 8                        A1-841
                                         A1-850
                                         W1-810
                                         W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-473TG
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
                                         E5-531P
Aspire E
                                         E5-531PG
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E5-575T
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-432PG
Aspire E1                                E1-470P
                                         E1-470PG
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-530P
                                         E1-530PG

                                       -4-
ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 6 of 82




                                         E1-532P
                                         E1-532PG
                                         E1-570P
                                         E1-570PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14
                                         R3-471TG
                                         R5-471T
                                         R5-431T
Aspire R15                               R5-571T
                                         R5-571TG
                                         R7-571
Aspire R7                                R7-571G
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10
                                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-016
                                         SW3-112
                                         SW5-111
Aspire Switch 11                         SW5-111P
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-472P
Aspire V
                                         V3-472PG
                                         V3-532P
                                         V3-572P

                                       -5-
ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 7 of 82




                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-431PG
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
Aspire V5                                V5-472P
                                         V5-472PG
                                         V5-473P
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
Aspire Z3
                                         Z3-601
                                         Z3-610
                                         Z3-613
                                         Z3-615
                                         Z3-700

                                       -6-
ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 8 of 82




                                         Z3-705
                                         Z3-711
                                         Z3-710
                                         Z3-715
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase
                                         SA5-271
Switch Alpha 12
                                         SA5-271P
Acer Spin 7                              SP714-51
                                         SP513-51
Acer Spin 5                              SP513-52N
                                         SP515-51GN
Acer Spin 3                              SP315-51
                                         SP111-31
                                         SP113-31
Acer Spin 1
                                         SP111-31N
                                         SP111-32N
Acer Chromebook R13                      CB5-312T
Acer TravelMate P4                       TMP449-M
                                         TMP245-MP
Acer TravelMate P2
                                         TMP255-MP
                                         B3-A10
                                         B3-A20
Acer Iconia One 10
                                         B3-A30
                                         B3-A40
                                         SW5-017
Acer Switch V 10
                                         SW-017
Acer Chromebase 24                       CA24I
Liquid Zest Plus
Aspire M3                                M3-581PT
                                         M3-581PTG
Aspire M5                                M5-582PT
                                         M5-583P
Chromebook                               CB3-111P
                                         A1-810
                                         A2-810
Iconia A1                                A1-811
                                         A1-812
                                         A1-830
Tab G1-725
Acer Liquid Jade Primo
Acer Chromebook 11 N7                    C731T
                                         R751TN
Acer Chromebook Spin 11
                                         R751T
Travelmate Spin B1                       TMB118-RN
                                         VZ4820G
Veriton Z
                                         VZ4640G

                                       -7-
ME1 25944410v.1
        Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 9 of 82




                                                  AZ3-715
Aspire Z3
                                                  AZ3-700
                                                  AC22-720
Aspire C 22 & C 24
                                                  AC24-760
Aspire U27                                        U27-880
Aspire Z 24                                       Z24-880
Nitro 5 Spin                                      NP515-51
Swift 5                                           SF514-52T
Switch 5                                          SW512-52
Switch 3                                          SW312-31
Acer Chromebook 11                                C771T
Acer Chromebook 15                                CB515-1HT
                                                  CB311-7HT
Acer Chromebook 11 N7
                                                  C731T
                                                  R751TN
Acer Chromebook Spin 11                           CP511-1HN
                                                  R751T
Acer One 10                                       S1003

         The accused products for U.S. Patent No. RE 44,913 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 6,690,387

         The accused products for U.S. Patent No. 6,690,387 are Acer products that include the

functionality described in Appendices B, M, and V of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or the Windows 7, 8, 8.1, or 10, or Windows

Phone 8.1 or Windows 10 Mobile Operating Systems, or the Chrome Operating System),

including, without limitation, the following:

                  Accused Product                          Non-Limiting Model Numbers
Acer Chromebook                                   CB5-311P
Acer Chromebook 11 C738T                          C738T
Acer Chromebook C720                              C720P
Acer Chromebook R11                               CB5-132T
Acer CloudMobile S500
Acer Iconia                                       A1-830
                                                  B1-720
                                                -8-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 10 of 82




                                        B1-721
                                        B1-730
                                        B1-730HD
                                        B1-750
                                        B1-760
Acer Iconia One 7
                                        B1-760HD
                                        B1-770
                                        B1-780
                                        B1-790
                                        B1-7A0
                                        B1-810
Acer Iconia One 8                       B1-820
                                        B1-830
                                        B1-850
                                        A3-A30
Acer Iconia Tab 10
                                        A3-A50
Acer Iconia Tab 7                       A1-713
                                        A1-713HD
                                        A1-840FHD
                                        A1-840
Acer Iconia Tab 8                       A1-841
                                        A1-850
                                        W1-810
                                        W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                         GT-810
                                        E5-471P
                                        E5-471PG
                                        E5-473T
                                        E5-473TG
                                        E5-474T
                                        E5-474T
                                        E5-474TG
                                        E5-511P
Aspire E                                E5-531P
                                        E5-531PG
                                        E5-532T
                                        E5-571P
                                        E5-571PG
                                        E5-573T
                                        E5-573TG
                                        E5-574T
                                        E5-574TG

                                      -9-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 11 of 82




                                         E5-575T
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-432PG
                                         E1-470P
                                         E1-470PG
                                         E1-472P
Aspire E1                                E1-472PG
                                         E1-510P
                                         E1-530P
                                         E1-530PG
                                         E1-532P
                                         E1-532PG
                                         E1-570P
                                         E1-570PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14
                                         R3-471TG
                                         R5-471T
                                         R5-431T
Aspire R15                               R5-571T
                                         R5-571TG
                                         R7-571
Aspire R7                                R7-571G
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10
                                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-016
                                         SW3-112
Aspire Switch 11                         SW5-111

                                      -10-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 12 of 82




                                         SW5-111P
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
                                         V3-532P
Aspire V                                 V3-572P
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-431PG
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
Aspire V5                                V5-472P
                                         V5-472PG
                                         V5-473P
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
Aspire V7                                V7-482PG
                                         V7-581P
                                         V7-581PG
                                         V7-582P

                                      -11-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 13 of 82




                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
                                         Z3-601
                                         Z3-610
Aspire Z3
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
                                         Z3-710
                                         Z3-715
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase
                                         SA5-271
Switch Alpha 12
                                         SA5-271P
Acer Spin 7                              SP714-51
                                         SP513-51
Acer Spin 5                              SP513-52N
                                         SP515-51GN
Acer Spin 3                              SP315-51
                                         SP111-31
                                         SP113-31
Acer Spin 1
                                         SP111-31N
                                         SP111-32N
Acer Chromebook R13                      CB5-312T
Acer TravelMate P4                       TMP449-M
                                         TMP245-MP
Acer TravelMate P2
                                         TMP255-MP
                                         B3-A10
                                         B3-A20
Acer Iconia One 10
                                         B3-A30
                                         B3-A40
                                         SW5-017
Acer Switch V 10
                                         SW-017
Acer Chromebase 24                       CA24I
Liquid Zest Plus
Aspire M3                                M3-581PT
                                         M3-581PTG
Aspire M5                                M5-582PT
                                         M5-583P

                                      -12-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 14 of 82




Chromebook                                       CB3-111P
                                                 A1-810
                                                 A2-810
Iconia A1                                        A1-811
                                                 A1-812
                                                 A1-830
Tab G1-725
Acer Liquid Jade Primo
Acer Chromebook 11 N7                            C731T
                                                 R751TN
Acer Chromebook Spin 11
                                                 R751T
Travelmate Spin B1                               TMB118-RN
                                                 VZ4820G
Veriton Z
                                                 VZ4640G
                                                 AZ3-715
Aspire Z3
                                                 AZ3-700
                                                 AC22-720
Aspire C 22 & C 24
                                                 AC24-760
Aspire U27                                       U27-880
Aspire Z 24                                      Z24-880
Nitro 5 Spin                                     NP515-51
Swift 5                                          SF514-52T
Switch 5                                         SW512-52
Switch 3                                         SW312-31
Acer Chromebook 11                               C771T
Acer Chromebook 15                               CB515-1HT
                                                 CB311-7HT
Acer Chromebook 11 N7
                                                 C731T
                                                 R751TN
Acer Chromebook Spin 11                          CP511-1HN
                                                 R751T
Acer One 10                                      S1003



         The accused products for U.S. Patent No. 6,690,387 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 7,184,064

         The accused products for U.S. Patent No. 7,184,064 are Acer products that include the

functionality described in Appendices C, N, and W of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

                                             -13-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 15 of 82




Android Operating System version 2.1 or higher, or the Windows 7, 8, 8.1, or 10, or Windows

Phone 8.1 or Windows 10 Mobile Operating Systems, or the Chrome Operating System),

including, without limitation, the following:

                  Accused Product                        Non-Limiting Model Numbers
Acer Chromebook                                    CB5-311P
Acer Chromebook 11 C738T                           C738T
Acer Chromebook C720                               C720P
Acer Chromebook R11                                CB5-132T
Acer CloudMobile S500
                                                   A1-830
Acer Iconia
                                                   B1-720
                                                   B1-721
                                                   B1-730
                                                   B1-730HD
                                                   B1-750
                                                   B1-760
Acer Iconia One 7
                                                   B1-760HD
                                                   B1-770
                                                   B1-780
                                                   B1-790
                                                   B1-7A0
                                                   B1-810
Acer Iconia One 8                                  B1-820
                                                   B1-830
                                                   B1-850
                                                   A3-A30
Acer Iconia Tab 10
                                                   A3-A50
Acer Iconia Tab 7                                  A1-713
                                                   A1-713HD
                                                   A1-840FHD
                                                   A1-840
Acer Iconia Tab 8                                  A1-841
                                                   A1-850
                                                   W1-810
                                                   W1-811
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                                    GT-810
                                                   E5-471P
Aspire E
                                                   E5-471PG

                                                -14-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 16 of 82




                                         E5-473T
                                         E5-473TG
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
                                         E5-531P
                                         E5-531PG
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E5-575T
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-432PG
                                         E1-470P
                                         E1-470PG
                                         E1-472P
Aspire E1                                E1-472PG
                                         E1-510P
                                         E1-530P
                                         E1-530PG
                                         E1-532P
                                         E1-532PG
                                         E1-570P
                                         E1-570PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14
                                         R3-471TG
                                         R5-471T
                                         R5-431T
Aspire R15                               R5-571T
                                         R5-571TG
                                         R7-571
Aspire R7                                R7-571G
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T

                                      -15-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 17 of 82




                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10
                                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-016
                                         SW3-112
                                         SW5-111
Aspire Switch 11                         SW5-111P
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-472P
                                         V3-472PG
                                         V3-532P
Aspire V                                 V3-572P
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-431PG
Aspire V5                                V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
                                         V5-472PG
                                         V5-473P
                                         V5-473PG

                                      -16-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 18 of 82




                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
                                         Z3-115
                                         Z3-601
                                         Z3-610
Aspire Z3
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
                                         Z3-710
                                         Z3-715
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase
                                         SA5-271
Switch Alpha 12
                                         SA5-271P
Acer Spin 7                              SP714-51
                                         SP513-51
Acer Spin 5                              SP513-52N
                                         SP515-51GN
Acer Spin 3                              SP315-51
                                         SP111-31
                                         SP113-31
Acer Spin 1
                                         SP111-31N
                                         SP111-32N
Acer Chromebook R13                      CB5-312T

                                      -17-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 19 of 82




Acer TravelMate P4                               TMP449-M
                                                 TMP245-MP
Acer TravelMate P2
                                                 TMP255-MP
                                                 B3-A10
                                                 B3-A20
Acer Iconia One 10
                                                 B3-A30
                                                 B3-A40
                                                 SW5-017
Acer Switch V 10
                                                 SW-017
Acer Chromebase 24                               CA24I
Liquid Zest Plus
Aspire M3                                        M3-581PT
                                                 M3-581PTG
Aspire M5                                        M5-582PT
                                                 M5-583P
Chromebook                                       CB3-111P
                                                 A1-810
                                                 A2-810
Iconia A1                                        A1-811
                                                 A1-812
                                                 A1-830
Tab G1-725
Acer Liquid Jade Primo
Acer Chromebook 11 N7                            C731T
                                                 R751TN
Acer Chromebook Spin 11
                                                 R751T
Travelmate Spin B1                               TMB118-RN
                                                 VZ4820G
Veriton Z
                                                 VZ4640G
                                                 AZ3-715
Aspire Z3
                                                 AZ3-700
                                                 AC22-720
Aspire C 22 & C 24
                                                 AC24-760
Aspire U27                                       U27-880
Aspire Z 24                                      Z24-880
Nitro 5 Spin                                     NP515-51
Swift 5                                          SF514-52T
Switch 5                                         SW512-52
Switch 3                                         SW312-31
Acer Chromebook 11                               C771T
Acer Chromebook 15                               CB515-1HT
                                                 CB311-7HT
Acer Chromebook 11 N7
                                                 C731T
                                                 R751TN
Acer Chromebook Spin 11                          CP511-1HN
                                                 R751T
Acer One 10                                      S1003

         The accused products for U.S. Patent No. 7,184,064 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

                                             -18-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 20 of 82




Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 7,529,806

         The accused products for U.S. Patent No. 7,529,806 are Acer products that include the

functionality described in Appendices D and O of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 3.0 or higher and/or the YouTube application, Google Play

Movies & TV application, “Internet” application, and/or Chrome Browser and/or the Windows

10 or Windows 10 Mobile operating system and/or the Microsoft Edge Browser), including,

without limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
Acer CloudMobile S500
                                                 A1-830
Acer Iconia                                      B1-720
                                                 B1-721
                                                 B1-730
                                                 B1-730HD
                                                 B1-750
                                                 B1-760
Acer Iconia One 7                                B1-760HD
                                                 B1-770
                                                 B1-780
                                                 B1-790
                                                 B1-7A0
                                                 B1-810
                                                 B1-820
Acer Iconia One 8
                                                 B1-830
                                                 B1-850
                                                 A3-A30
Acer Iconia Tab 10
                                                 A3-A50
                                                 A1-713
Acer Iconia Tab 7
                                                 A1-713HD
                                                 A1-840FHD
                                                 A1-850
                                                 W1-810
Acer Iconia Tab 8
                                                 W1-811
                                                 A1-841
                                                 A1-840
Acer Iconia Tab A100
                                             -19-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 21 of 82




Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-422
                                         E5-422G
                                         E5-432
                                         E5-432G
                                         E5-452
                                         E5-452G
                                         E5-471P
                                         E5-471PG
                                         E5-473
                                         E5-473G
                                         E5-473T
                                         E5-473TG
                                         E5-474
                                         E5-474G
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-491G
                                         E5-511
                                         E5-511G
                                         E5-511P
Aspire E
                                         E5-522
                                         E5-522G
                                         E5-531
                                         E5-531G
                                         E5-531P
                                         E5-531PG
                                         E5-532
                                         E5-532G
                                         E5-532T
                                         E5-551
                                         E5-551G
                                         E5-552
                                         E5-552G
                                         E5-571
                                         E5-571G
                                         E5-571P
                                         E5-571PG
                                         E5-573
                                         E5-573G
                                         E5-573T
                                         E5-573TG

                                      -20-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 22 of 82




                                         E5-574
                                         E5-574G
                                         E5-574T
                                         E5-574TG
                                         E5-575G
                                         E5-575
                                         E5-553G
                                         E5-553
                                         E5-523
                                         E5-774G
                                         E5-522
                                         E5-553
                                         E5-772
                                         E5-575T
                                         E5-576G
                                         E5-752
                                         E5-752G
                                         E5-722
                                         E5-722G
                                         E5-773
                                         E5-773G
                                         EK-571G
                                         E1-410P
                                         E1-410PG
                                         E1-430P
                                         E1-430PG
                                         E1-432P
                                         E1-470P
                                         E1-470PG
Aspire E1
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-532P
                                         E1-532PG
                                         E1-572P
                                         E1-572PG
                                         F5-571T
                                         F5-572
Aspire F                                 F5-572G
                                         F5-573G
                                         F5-573
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14                               R3-471TG
                                         R5-471T
                                         R5-431T
                                         R5-571T
Aspire R15
                                         R5-571TG

                                      -21-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 23 of 82




                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
                                         S5-371T
Aspire S13
                                         S5-371
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-016
                                         SW3-112
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-111P
                                         V3-112P
                                         V3-331
                                         V3-371
                                         V3-372
                                         V3-472P
                                         V3-472PG
                                         V3-532
                                         V3-532P
                                         V3-572
Aspire V                                 V3-572G
                                         V3-572P
                                         V3-572PG
                                         V3-574
                                         V3-574G
                                         V3-574T
                                         V3-574TG
                                         V3-575
                                         V3-575G
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG

                                      -22-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 24 of 82




                                         VN7-572T
                                         VN7-572
                                         VN7-572G
                                         VN7-592G
                                         VN7-792G
                                         VN7-593G
                                         VN7-793G
                                         VN7-791G
                                         VN7-591G
                                         VN7-571
                                         VN7-571G
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
                                         V5-472P
Aspire V5
                                         V5-472PG
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V5-591G
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-105
Aspire Z3
                                         Z3-115
                                         Z3-601
                                         Z3-610

                                      -23-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 25 of 82




                                            Z3-613
                                            Z3-615
                                            Z3-700
                                            Z3-705
                                            Z3-711
Aspire Z3 Portable                          AZ3-7000
                                            ZC-106
                                            ZC-107
Aspire ZC                                   ZC-606
                                            ZC-610
                                            ZC-700
                                            SA5-271
Switch Alpha 12
                                            SA5-271P
Acer Spin 7                                 SP714-51
Acer Spin 5                                 SP513-51
                                            SP513-52N
                                            SP515-51GN
Acer Spin 3                                 SP315-51
                                            SP111-31
                                            SP113-31
Acer Spin 1
                                            SP111-31N
                                            SP111-32N
                                            TMP449-M
Acer TravelMate P4                          TMP446-M
                                            TMP459-M
                                            TMP245-MP
                                            TMP255-MP
                                            TMP258-M
                                            TMP248-M
Acer TravelMate P2
                                            TMP278-MG
                                            TMP258-M
                                            TMP259-M
                                            TMP249-M
                                            B3-A10
                                            B3-A20
Acer Iconia One 10
                                            B3-A30
                                            B3-A40
                                            SW5-017
Acer Switch V 10
                                            SW-017
                                            SF114-31
Swift 1
                                            SF113-31
TravelMate B                                TMB117-M
TravelMate Spin B1                          TMB118-RN
                                            TMP645-MG
                                            TMP645-S
                                            TMP658-MG
TravelMate P6
                                            TMP658-M
                                            TMP648-MG
                                            TMP648-M
                                            TMX349-M
TravelMate X3
                                            TMX349-G2-M
Veriton M                                   VM4640G

                                         -24-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 26 of 82




                                            VM4650G
                                            VX4640G
                                            VX2640G
                                            VX6640G
Veriton X
                                            VX2640G
                                            VX4650G
                                            Veriton X4650G
                                            VN2510G
Veriton N                                   VN4640G
                                            VN4640G
                                            VZ4820G
Veriton Z
                                            VZ4640G
                                            TC-281
                                            ATC-280
Aspire TC                                   TC-780
                                            ATC-780A
                                            TC-780
Aspire XC                                   AXC-780
Aspire T3                                   AT3-715A
                                            GX-785
Aspire GX
                                            GX-281
                                            AZ3-715
Aspire Z3
                                            AZ3-700
                                            AC22-720
Aspire C 22 & C 24                          AC24-760
                                            C22-860
Aspire U27                                  U27-880
Aspire Z 24                                 Z24-880
Revo One                                    RL85
                                            AN515-51
Nitro 5
                                            AN515-41
Nitro 5 Spin                                NP515-51
Aspire VX 15                                VX5-591G
Swift 7                                     SF713-51
                                            SF514-51
Swift 5
                                            SF514-52T
                                            SF314-51
                                            SF314-52
Swift 3                                     SF315-51
                                            SF315-51G
                                            SF314-52G
                                            SF114-31
Swift 1
                                            SF113-31
Switch 5                                    SW512-52
Switch 3                                    SW312-31
                                            ES1-512
                                            ES1-572
                                            ES1-533
Aspire ES                                   ES1-521
                                            ES1-520
                                            ES1-522
                                            ES1-331

                                         -25-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 27 of 82




                                                   ES1-431
                                                   ES1-531
                                                   ES1-131
                                                   ES1-421
                                                   ES1-420
                                                   ES1-422
                                                   ES1-731
                                                   ES1-731G
Acer One 10                                        S1003
                                                   A715-71G
Aspire 7
                                                   A717-71G
                                                   A315-21
                                                   A315-51
Aspire 3
                                                   A315-31
                                                   A315-52
                                                   A515-51
                                                   A515-51G
Aspire 5
                                                   A517-51
                                                   A715-71G
Aspire 1                                           A114-31
Liquid Zest Plus
Liquid Jade Primo
                                                   A2-810
                                                   A1-810
Iconia A1                                          A1-811
                                                   A1-812
                                                   A1-830
Tab G1-725



           The accused products for U.S. Patent No. 7,529,806 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 5,910,797

           The accused products for U.S. Patent No. 5,910,797 are Acer products that include the

functionality described in Appendices E, P, and X of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 3.2 or higher, or the Windows Phone 8.1 or Windows 10

Mobile Operating Systems, or the Chrome Operating System), including, without limitation, the
                                               -26-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 28 of 82




following:

Accused Product                          Non-Limiting Model Numbers
Acer Chromebook 11 C738T                 C738T
Acer Chromebook R11                      CB5-132T
Acer CloudMobile S500
                                         A1-830
Acer Iconia                              B1-720
                                         B1-721
                                         B1-730
                                         B1-730HD
                                         B1-750
                                         B1-760
Acer Iconia One 7                        B1-760HD
                                         B1-770
                                         B1-780
                                         B1-790
                                         B1-7A0
                                         B1-810
                                         B1-820
Acer Iconia One 8
                                         B1-830
                                         B1-850
                                         A3-A30
Acer Iconia Tab 10
                                         A3-A50
                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
Acer Iconia Tab 8
                                         A1-841
                                         A1-840
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid Z410
Acer Predator 8                          GT-810
Acer Chromebook R13                      CB5-312T
                                         B3-A10
                                         B3-A20
Acer Iconia One 10
                                         B3-A30
                                         B3-A40
Liquid Zest Plus
Acer Chromebook 11 N7                    C731T
                                         CB311-7HT
                                         R751TN
Acer Chromebook Spin 11                  CP511-1HN
                                         R751T
Acer Chromebook 11                       C771T
Acer Chromebook 15                       CB515-1HT
                                      -27-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 29 of 82




Chromebook                                       CB3-111P
Iconia A1                                        A2-810
                                                 A1-810
                                                 A1-811
                                                 A1-812
                                                 A1-830
Tab G1-725
Liquid Jade Primo
Acer Liquid M330

         The accused products for U.S. Patent No. 5,910,797 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 6,522,695

         The accused products for U.S. Patent No. 6,522,695 are Acer products that include the

functionality described in Appendices F, Q, and Y of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 3.1 or higher, or the Windows 10 or Windows 10 Mobile

Operating Systems, and/or Microsoft Groove Music, or the Chrome Operating System, or

otherwise supporting playback of a FLAC audio signal), including, without limitation, the

following:

Accused Product                                  Non-Limiting Model Numbers
                                                 CB5-311P
Acer Chromebook
                                                 CB5-311
Acer Chromebook 11 C738T                         C738T
                                                 C720P
Acer Chromebook C720
                                                 C720
Acer Chromebook R11                              CB5-132T
Acer CloudMobile S500
                                                 A1-830
Acer Iconia                                      B1-720
                                                 B1-721
                                                 B1-730
Acer Iconia One 7                                B1-730HD
                                                 B1-750

                                             -28-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 30 of 82




                                         B1-760
                                         B1-760HD
                                         B1-770
                                         B1-780
                                         B1-790
                                         B1-7A0
                                         B1-810
                                         B1-820
Acer Iconia One 8
                                         B1-830
                                         B1-850
                                         A3-A30
Acer Iconia Tab 10
                                         A3-A50
                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
                                         W1-810
Acer Iconia Tab 8
                                         W1-811
                                         A1-841
                                         A1-840
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-422
                                         E5-422G
                                         E5-432
                                         E5-432G
                                         E5-452
                                         E5-452G
                                         E5-471P
                                         E5-471PG
                                         E5-473
                                         E5-473G
Aspire E                                 E5-473T
                                         E5-473TG
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-474
                                         E5-474G
                                         E5-491G
                                         E5-511
                                         E5-511G
                                         E5-511P

                                      -29-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 31 of 82




                                         E5-522
                                         E5-522G
                                         E5-531
                                         E5-531G
                                         E5-531P
                                         E5-531PG
                                         E5-532T
                                         E5-532
                                         E5-532G
                                         E5-551
                                         E5-551G
                                         E5-552
                                         E5-552G
                                         E5-571
                                         E5-571G
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-573
                                         E5-573G
                                         E5-574T
                                         E5-574TG
                                         E5-574
                                         E5-574G
                                         E5-575G
                                         E5-575
                                         E5-553G
                                         E5-553
                                         E5-523
                                         E5-774G
                                         E5-522
                                         E5-553
                                         E5-575T
                                         E5-576G
                                         E5-772
                                         E5-752
                                         E5-752G
                                         E5-722
                                         E5-722G
                                         E5-773
                                         E5-773G
                                         EK-571G
                                         F5-571T
                                         F5-573G
Aspire F                                 F5-573
                                         F5-572
                                         F5-572G
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T

                                      -30-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 32 of 82




                                         R3-431T
                                         R3-471T
Aspire R14                               R3-471TG
                                         R5-471T
                                         R5-431T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         S5-371T
Aspire S13
                                         S5-371
                                         S7-392
Aspire S7                                S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E
                                         SW3-016
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12s                        SW7-272
                                         AU5-620
Aspire U5
                                         U5-710
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
                                         V3-532
Aspire V
                                         V3-532P
                                         V3-572
                                         V3-572G
                                         V3-574
                                         V3-574G
Aspire V5                                V5-591G
Aspire V 13                              V3-372
Aspire V 15                              V3-575T
                                         VN7-572TG
                                         VN7-572T
                                         VN7-572
                                         VN7-572G
                                         VN7-592G
                                         VN7-792G
Aspire V Nitro
                                         VN7-593G
                                         VN7-793G
                                         VN7-791G
                                         VN7-591G
                                         VN7-571
                                         VN7-571G

                                      -31-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 33 of 82




                                         VN7-791G
                                         VN7-792G
                                         V3-372T
Aspire V13                               V3-331
                                         V3-371
                                         Z1-611
                                         Z1-621
Aspire Z1
                                         Z1-622
                                         Z1-623
                                         AZ3-710
                                         AZ3-715
                                         Z3-115
                                         Z3-601
                                         Z3-610
Aspire Z3
                                         Z3-613
                                         Z3-615
                                         Z3-700
                                         Z3-705
                                         Z3-711
Aspire Z3 Portable                       AZ3-7000
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC-700
DC Chromebase
                                         SA5-271
Switch Alpha 12
                                         SA5-271P
Acer Spin 7                              SP714-51
                                         SP513-51
Acer Spin 5                              SP513-52N
                                         SP515-51GN
Acer Spin 3                              SP315-51
                                         SP111-31
                                         SP113-31
Acer Spin 1
                                         SP111-31N
                                         SP111-32N
Acer Chromebook R13                      CB5-312T
                                         TMP449-M
Acer TravelMate P4                       TMP446-M
                                         TMP459-M
                                         TMP245-MP
                                         TMP255-MP
                                         TMP258-M
                                         TMP248-M
Acer TravelMate P2
                                         TMP278-MG
                                         TMP258-M
                                         TMP259-M
                                         TMP249-M
                                         B3-A10
Acer Iconia One 10                       B3-A20
                                         B3-A30

                                      -32-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 34 of 82




                                            B3-A40
                                            SW5-017
Acer Switch V 10
                                            SW-017
Acer Chromebase 24                          CA24I
                                            SF114-31
Swift 1
                                            SF113-31
Acer Chromebook 11 C740                     C740
Acer Chromebook 15 C910                     C910
Acer Chromebook 14 for Work                 CP5-471
                                            C731T
Acer Chromebook 11 N7
                                            C731
                                            R751TN
Acer Chromebook Spin 11
                                            R751T
TravelMate B                                TMB117-M
TravelMate Spin B1                          TMB118-RN
                                            TMP645-MG
                                            TMP645-S
                                            TMP658-MG
TravelMate P6
                                            TMP658-M
                                            TMP648-MG
                                            TMP648-M
                                            TMX349-M
TravelMate X3
                                            TMX349-G2-M
                                            VM4640G
Veriton M
                                            VM4650G
                                            VX4640G
                                            VX2640G
                                            VX6640G
Veriton X
                                            VX2640G
                                            VX4650G
                                            Veriton X4650G
                                            VN2510G
Veriton N                                   VN4640G
                                            VN4640G
                                            VZ4820G
Veriton Z
                                            VZ4640G
Acer Chromebox                              CXI2
                                            TC-281
                                            ATC-280
Aspire TC                                   TC-780
                                            ATC-780A
                                            TC-780
Aspire XC                                   AXC-780
Aspire T3                                   AT3-715A
                                            GX-785
Aspire GX
                                            GX-281
                                            AZ3-715
Aspire Z3
                                            AZ3-700
                                            AC22-720
Aspire C 22 & C 24                          AC24-760
                                            C22-860
Aspire U27                                  U27-880

                                         -33-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 35 of 82




Aspire Z 24                                 Z24-880
Revo One                                    RL85
                                            AN515-51
Nitro 5
                                            AN515-41
Nitro 5 Spin                                NP515-51
Aspire VX 15                                VX5-591G
Swift 7                                     SF713-51
                                            SF514-51
Swift 5
                                            SF514-52T
                                            SF314-51
                                            SF314-52
Swift 3                                     SF315-51
                                            SF315-51G
                                            SF314-52G
                                            SF114-31
Swift 1
                                            SF113-31
Switch 5                                    SW512-52
Switch 3                                    SW312-31
                                            ES1-572
                                            ES1-533
                                            ES1-521
                                            ES1-520
                                            ES1-522
                                            ES1-431
                                            ES1-531
                                            ES1-512
Aspire ES
                                            ES1-131
                                            ES1-331
                                            ES1-431
                                            ES1-421
                                            ES1-420
                                            ES1-422
                                            ES1-731
                                            ES1-731G
                                            CB3-131
                                            C771T
Acer Chromebook 11                          C771
                                            C730
                                            C735
Acer Chromebook 11 C740                     C740
                                            CB515-1HT
                                            CB5-571
Acer Chromebook 15
                                            CB3-532
                                            CB3-531
Acer Chromebook 14                          CB3-431
Acer Chromebook 15 C910                     C910
Acer Chromebook 14 for Work                 CP5-471
                                            C731
                                            CB311-7H
Acer Chromebook 11 N7
                                            CB311-7HT
                                            C731T
Acer Chromebook Spin 11                     R751TN

                                         -34-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 36 of 82




                                                   CP511-1HN
                                                   R751T
Acer One 10                                        S1003
                                                   A715-71G
Aspire 7
                                                   A717-71G
                                                   A315-21
                                                   A315-51
Aspire 3
                                                   A315-31
                                                   A315-52
                                                   A515-51
                                                   A515-51G
Aspire 5
                                                   A517-51
                                                   A715-71G
Aspire 1                                           A114-31
Liquid Zest Plus
                                                   CB3-111P
Chromebook
                                                   CB3-111
                                                   A2-810
                                                   A1-810
Iconia A1                                          A1-811
                                                   A1-812
                                                   A1-830
Tab G1-725
Liquid Jade Primo
Acer C7 Chromebook                                 C7
Acer Chromebook 13                                 C810



           The accused products for U.S. Patent No. 6,522,695 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. RE 44,006

           The accused products for U.S. Patent No. RE 44,006 are Acer products that include the

functionality described in Appendix G of Plaintiffs’ Second Amended Infringement Contentions

against the Acer Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 5.0 or higher), including, without limitation, the following:

Accused Product                                    Non-Limiting Model Numbers
                                                   B1-760
Acer Iconia One 7
                                                   B1-760HD
                                               -35-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 37 of 82




                                                 B1-770
                                                 B1-780
                                                 B1-790
                                                 B1-7A0
                                                 B1-820
Acer Iconia One 8                                B1-830
                                                 B1-850
                                                 A3-A30
Acer Iconia Tab 10
                                                 A3-A50
Acer Predator 8                                  GT-810
                                                 B3-A10
                                                 B3-A20
Acer Iconia One 10
                                                 B3-A30
                                                 B3-A40
Liquid Zest Plus

         The accused products for U.S. Patent No. RE 44,006 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 8,543,819

         The accused products for U.S. Patent No. 8,543,819 are Acer products that include the

functionality described in Appendices H, R, and Z of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Windows 7, 8, 8.1, or 10, or Windows Phone 8.1 or Windows 10 Mobile operating systems,

and/or by supporting the High-bandwidth Digital Content Protection (“HDCP”) revision 2.x, or

the PlayReady for Network Devices technology and/or the Windows Media Digital Content

Production for Network Devices technology), including, without limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
                                                 CB5-311P
Acer Chromebook
                                                 CB5-311
                                                 C720P
Acer Chromebook C720
                                                 C720
Acer Chromebook R11                              CB5-132T
Acer One 10
Aspire E                                         E5-411

                                             -36-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 38 of 82




                                         E5-411G
                                         E5-421
                                         E5-421G
                                         E5-422
                                         E5-422G
                                         E5-432
                                         E5-432G
                                         E5-452
                                         E5-452G
                                         E5-471
                                         E5-471G
                                         E5-471P
                                         E5-471PG
                                         E5-472G
                                         E5-473
                                         E5-473G
                                         E5-473T
                                         E5-473TG
                                         E5-474
                                         E5-474G
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-491G
                                         E5-511
                                         E5-511G
                                         E5-511P
                                         E5-521
                                         E5-521G
                                         E5-522
                                         E5-522G
                                         E5-531
                                         E5-531G
                                         E5-531P
                                         E5-531PG
                                         E5-532
                                         E5-532G
                                         E5-532T
                                         E5-551
                                         E5-551G
                                         E5-552
                                         E5-552G
                                         E5-571
                                         E5-571G
                                         E5-571P
                                         E5-571PG
                                         E5-572G
                                         E5-573
                                         E5-573G
                                         E5-573T
                                         E5-573TG
                                         E5-574

                                      -37-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 39 of 82




                                         E5-574G
                                         E5-574T
                                         E5-574TG
                                         E5-575G
                                         E5-575
                                         E5-553G
                                         E5-553
                                         E5-523
                                         E5-774G
                                         E5-522
                                         E5-553
                                         E5-575T
                                         E5-576G
                                         E5-721
                                         E5-722
                                         E5-722G
                                         E5-731
                                         E5-731G
                                         E5-752
                                         E5-752G
                                         E5-771
                                         E5-771G
                                         E5-772
                                         E5-773
                                         E5-773G
                                         EK-571G
                                         EK-471G
                                         E1-410P
                                         E1-410PG
                                         E1-410
                                         E1-410G
                                         E1-421
                                         E1-422
                                         E1-422G
                                         E1-430
                                         E1-430G
                                         E1-430P
                                         E1-430PG
                                         E1-432
Aspire E1                                E1-432G
                                         E1-432P
                                         E1-432PG
                                         E1-470
                                         E1-470G
                                         E1-470P
                                         E1-470PG
                                         E1-472
                                         E1-472G
                                         E1-472P
                                         E1-472PG
                                         E1-510
                                         E1-510P

                                      -38-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 40 of 82




                                         E1-522
                                         E1-530P
                                         E1-530PG
                                         E1-532
                                         E1-532G
                                         E1-532P
                                         E1-532PG
                                         E1-570P
                                         E1-570PG
                                         E1-572
                                         E1-572G
                                         E1-572P
                                         E1-572PG
                                         E1-731
                                         E1-731G
                                         E1-732
                                         E1-732G
                                         E1-771
                                         E1-771G
                                         E1-772
                                         E1-772G
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-471T
                                         R3-471TG
Aspire R14                               R5-471T
                                         R3-431T
                                         R5-431T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-112
                                         SW3-016
                                         SW5-111
Aspire Switch 11
                                         SW5-111P

                                      -39-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 41 of 82




                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
                                         V3-111P
                                         V3-112P
                                         V3-331
                                         V3-371
                                         V3-472
                                         V3-472G
                                         V3-472P
                                         V3-472PG
                                         V3-531
                                         V3-532
                                         V3-532P
                                         V3-571
                                         V3-571G
Aspire V                                 V3-572
                                         V3-572G
                                         V3-572P
                                         V3-572PG
                                         V3-574
                                         V3-574G
                                         V3-574T
                                         V3-574TG
                                         V3-575
                                         V3-575G
                                         V3-575T
                                         V3-575TG
                                         V3-772
                                         V3-772G
                                         VN7-572TG
                                         VN7-572T
                                         VN7-572
                                         VN7-572G
                                         VN7-592G
                                         VN7-792G
                                         VN7-593G
Aspire V Nitro
                                         VN7-791G
                                         VN7-591G
                                         VN7-571
                                         VN7-571G
                                         VN7-791G
                                         VN7-792G
                                         VN7-793G
                                         V3-372T
Aspire V13
                                         V3-372
                                         EC5-471P
                                         EC5-471PG
Aspire V5                                V5-122P
                                         V5-132P
                                         V3-473P

                                      -40-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 42 of 82




                                         V5-431
                                         V5-431G
                                         V5-431P
                                         V5-431PG
                                         V5-432PG
                                         V5-452G
                                         V5-452PG
                                         V5-471
                                         V5-471G
                                         V5-471P
                                         V5-471PG
                                         V5-472
                                         V5-472G
                                         V5-472P
                                         V5-472PG
                                         V5-473
                                         V5-473G
                                         V5-473P
                                         V5-473PG
                                         V5-552
                                         V5-552G
                                         V5-552P
                                         V5-552PG
                                         V5-561
                                         V5-561G
                                         V5-561P
                                         V5-561PG
                                         V5-572
                                         V5-572G
                                         V5-572P
                                         V5-572PG
                                         V5-573
                                         V5-573G
                                         V5-573P
                                         V5-573PG
                                         V5-591G
                                         V5-123
                                         V5-132
                                         V7-481P
                                         V7-481PG
                                         V7-481
                                         V7-482P
                                         V7-482PG
Aspire V7                                V7-581
                                         V7-581G
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
DC Chromebase
Spin 7                                   SP714-51
Acer Spin 5                              SP513-51

                                      -41-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 43 of 82




                                            SP513-52N
                                            SP515-51GN
Acer Spin 3                                 SP315-51
                                            SP111-31
                                            SP113-31
Acer Spin 1
                                            SP111-31N
                                            SP111-32N
Acer Chromebook R13                         CB5-312T
Acer TravelMate P4                          TMP449-M
                                            TMP446-M
                                            TMP459-M
                                            TMP245-MP
                                            TMP255-MP
                                            TMP258-M
                                            TMP248-M
Acer TravelMate P2
                                            TMP278-MG
                                            TMP258-M
                                            TMP259-M
                                            TMP249-M
                                            SF114-31
Swift 1
                                            SF113-31
Acer Chromebook 11 C740                     C740
Acer Chromebook 15 C910                     C910
Acer Chromebook 14 for Work                 CP5-471
Acer Chromebook R 11 C738T                  C738T
                                            C731T
Acer Chromebook 11 N7
                                            C731
TravelMate B                                TMB117-M
TravelMate Spin B1                          TMB118-RN
                                            TMP645-MG
                                            TMP645-S
                                            TMP658-MG
TravelMate P6
                                            TMP658-M
                                            TMP648-MG
                                            TMP648-M
                                            TMX349-M
TravelMate X3
                                            TMX349-G2-M
                                            VM4640G
Veriton M
                                            VM4650G
                                            VX4640G
                                            VX2640G
                                            VX6640G
Veriton X
                                            VX2640G
                                            VX4650G
                                            Veriton X4650G
                                            VN2510G
Veriton N                                   VN4640G
                                            VN4640G
                                            VZ4820G
Veriton Z
                                            VZ4640G
Acer Chromebox                              CXI2
Acer Chromebase 24                          CA24I

                                         -42-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 44 of 82




                                            TC-281
                                            ATC-280
Aspire TC                                   TC-780
                                            ATC-780A
                                            TC-780
Aspire XC                                   AXC-780
Aspire T3                                   AT3-715A
                                            GX-785
Aspire GX
                                            GX-281
                                            AZ3-715
                                            AZ3-700
                                            Z3-105
                                            Z3-115
                                            Z3-601
                                            Z3-610
Aspire Z3                                   Z3-613
                                            Z3-615
                                            Z3-700
                                            Z3-705
                                            Z3-710
                                            Z3-711
                                            Z3-715
                                            AC22-720
Aspire C 22 & C 24                          AC24-760
                                            C22-860
Aspire U27                                  U27-880
Aspire Z 24                                 Z24-880
Revo One                                    RL85
                                            AN515-51
Nitro 5
                                            AN515-41
Nitro 5 Spin                                NP515-51
Aspire VX 15                                VX5-591G
Swift 7                                     SF713-51
                                            SF514-51
Swift 5
                                            SF514-52T
                                            SF314-51
                                            SF314-52
Swift 3                                     SF315-51
                                            SF315-51G
                                            SF314-52G
                                            SF114-31
Swift 1
                                            SF113-31
                                            S5-371
Aspire S 13
                                            S5-371T
Aspire Switch 12 S                          SW7-272
                                            SW5-017P
Switch V 10
                                            SW-017
Switch 5                                    SW512-52
Switch 3                                    SW312-31
                                            F5-572
Aspire F                                    F5-572G
                                            F5-571T

                                         -43-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 45 of 82




                                         F5-573G
                                         F5-573
                                         ES1-512
                                         ES1-572
                                         ES1-533
                                         ES1-521
                                         ES1-520
                                         ES1-522
                                         ES1-411
                                         ES1-421
                                         ES1-420
                                         ES1-422
                                         ES1-431
                                         ES1-511
Aspire ES
                                         ES1-512
                                         ES1-531
                                         ES1-311
                                         ES1-331
                                         ES1-431
                                         ES1-711
                                         ES1-711G
                                         ES1-731
                                         ES1-731G
                                         ES1-131
                                         ES1-111
                                         ES1-111M
                                         CB3-131
                                         C730
Acer Chromebook 11                       C735
                                         C771T
                                         C771
Acer Chromebook 11 C740                  C740
                                         CB515-1HT
                                         CB5-571
Acer Chromebook 15
                                         CB3-531
                                         CB3-532
Acer Chromebook 14                       CB3-431
Acer Chromebook 15 C910                  C910
Acer Chromebook 14 for Work              CP5-471
                                         C731
                                         CB311-7H
Acer Chromebook 11 N7
                                         CB311-7HT
                                         C731T
Acer One 10                              S1003
                                         A715-71G
Aspire 7
                                         A717-71G
                                         A315-21
                                         A315-51
Aspire 3
                                         A315-31
                                         A315-52
                                         A515-51
Aspire 5
                                         A515-51G

                                      -44-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 46 of 82




                                                   A517-51
                                                   A715-71G
Aspire 1                                           A114-31
                                                   SA5-271P
Switch Alpha 12
                                                   SA5-271
                                                   M3-581T
                                                   M3-581TG
Aspire M3
                                                   M3-581PT
                                                   M3-581PTG
                                                   M5-581T
                                                   M5-581TG
Aspire M5
                                                   M5-582PT
                                                   M5-583P
                                                   CB3-111P
Chromebook
                                                   CB3-111
Liquid Jade Primo
Acer Liquid M330
Acer Chromebook C7                                 C7
Acer Chromebook 13                                 C810
                                                   E3-111
Aspire E11                                         E3-112
                                                   E3-112M
                                                   ZC-105
                                                   ZC-106
                                                   ZC-107
Aspire ZC                                          ZC-606
                                                   ZC-610
                                                   ZC -700
                                                   ZC-602
                                                   Z1-601
                                                   Z1-611
Aspire Z1                                          Z1-621
                                                   Z1-622
                                                   Z1-623
                                                   AU5-620
Aspire U5
                                                   U5-710



           The accused products for U.S. Patent No. 8,543,819 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 9,436,809

           The accused products for U.S. Patent No. 9,436,809 are Acer products that include the

functionality described in Appendices I, S, and AA of Plaintiffs’ Second Amended Infringement

                                               -45-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 47 of 82




Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Windows 7, 8, 8.1, or 10, or Windows Phone 8.1 or Windows 10 Mobile operating systems,

and/or by supporting the High-bandwidth Digital Content Protection (“HDCP”) revision 2.x, or

the PlayReady for Network Devices technology and/or the Windows Media Digital Content

Production for Network Devices technology), including, without limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
                                                 CB5-311P
Acer Chromebook
                                                 CB5-311
                                                 C720P
Acer Chromebook C720
                                                 C720
Acer Chromebook R11                              CB5-132T
Acer One 10
                                                 E5-411
                                                 E5-411G
                                                 E5-421
                                                 E5-421G
                                                 E5-422
                                                 E5-422G
                                                 E5-432
                                                 E5-432G
                                                 E5-452
                                                 E5-452G
                                                 E5-471
                                                 E5-471G
                                                 E5-471P
                                                 E5-471PG
                                                 E5-472G
Aspire E                                         E5-473
                                                 E5-473G
                                                 E5-473T
                                                 E5-473TG
                                                 E5-474
                                                 E5-474G
                                                 E5-474T
                                                 E5-474T
                                                 E5-474TG
                                                 E5-491G
                                                 E5-511
                                                 E5-511G
                                                 E5-511P
                                                 E5-521
                                                 E5-521G
                                                 E5-522

                                             -46-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 48 of 82




                                         E5-522G
                                         E5-531
                                         E5-531G
                                         E5-531P
                                         E5-531PG
                                         E5-532
                                         E5-532G
                                         E5-532T
                                         E5-551
                                         E5-551G
                                         E5-552
                                         E5-552G
                                         E5-571
                                         E5-571G
                                         E5-571P
                                         E5-571PG
                                         E5-572G
                                         E5-573
                                         E5-573G
                                         E5-573T
                                         E5-573TG
                                         E5-574
                                         E5-574G
                                         E5-574T
                                         E5-574TG
                                         E5-575G
                                         E5-575
                                         E5-553G
                                         E5-553
                                         E5-523
                                         E5-774G
                                         E5-522
                                         E5-553
                                         E5-575T
                                         E5-576G
                                         E5-721
                                         E5-722
                                         E5-722G
                                         E5-731
                                         E5-731G
                                         E5-752
                                         E5-752G
                                         E5-771
                                         E5-771G
                                         E5-772
                                         E5-773
                                         E5-773G
                                         EK-571G
                                         EK-471G
                                         E1-410P
Aspire E1                                E1-410PG
                                         E1-410

                                      -47-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 49 of 82




                                         E1-410G
                                         E1-421
                                         E1-422
                                         E1-422G
                                         E1-430
                                         E1-430G
                                         E1-430P
                                         E1-430PG
                                         E1-432
                                         E1-432G
                                         E1-432P
                                         E1-432PG
                                         E1-470
                                         E1-470G
                                         E1-470P
                                         E1-470PG
                                         E1-472
                                         E1-472G
                                         E1-472P
                                         E1-472PG
                                         E1-510
                                         E1-510P
                                         E1-522
                                         E1-530P
                                         E1-530PG
                                         E1-532
                                         E1-532G
                                         E1-532P
                                         E1-532PG
                                         E1-570P
                                         E1-570PG
                                         E1-572
                                         E1-572G
                                         E1-572P
                                         E1-572PG
                                         E1-731
                                         E1-731G
                                         E1-732
                                         E1-732G
                                         E1-771
                                         E1-771G
                                         E1-772
                                         E1-772G
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-471T
                                         R3-471TG
Aspire R14                               R5-471T
                                         R3-431T
                                         R5-431T

                                      -48-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 50 of 82




                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-112
                                         SW3-016
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
                                         V3-111P
                                         V3-112P
                                         V3-331
                                         V3-371
                                         V3-472
                                         V3-472G
                                         V3-472P
                                         V3-472PG
                                         V3-531
                                         V3-532
                                         V3-532P
                                         V3-571
                                         V3-571G
Aspire V
                                         V3-572
                                         V3-572G
                                         V3-572P
                                         V3-572PG
                                         V3-574
                                         V3-574G
                                         V3-574T
                                         V3-574TG
                                         V3-575
                                         V3-575G
                                         V3-575T
                                         V3-575TG
                                         V3-772

                                      -49-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 51 of 82




                                         V3-772G
                                         VN7-572TG
                                         VN7-572T
                                         VN7-572
                                         VN7-572G
                                         VN7-592G
                                         VN7-792G
                                         VN7-593G
Aspire V Nitro
                                         VN7-791G
                                         VN7-591G
                                         VN7-571
                                         VN7-571G
                                         VN7-791G
                                         VN7-792G
                                         VN7-793G
                                         V3-372T
Aspire V13
                                         V3-372
                                         EC5-471P
                                         EC5-471PG
                                         V5-122P
                                         V5-132P
                                         V3-473P
                                         V5-431
                                         V5-431G
                                         V5-431P
                                         V5-431PG
                                         V5-432PG
                                         V5-452G
                                         V5-452PG
                                         V5-471
                                         V5-471G
                                         V5-471P
                                         V5-471PG
                                         V5-472
Aspire V5                                V5-472G
                                         V5-472P
                                         V5-472PG
                                         V5-473
                                         V5-473G
                                         V5-473P
                                         V5-473PG
                                         V5-552
                                         V5-552G
                                         V5-552P
                                         V5-552PG
                                         V5-561
                                         V5-561G
                                         V5-561P
                                         V5-561PG
                                         V5-572
                                         V5-572G
                                         V5-572P

                                      -50-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 52 of 82




                                            V5-572PG
                                            V5-573
                                            V5-573G
                                            V5-573P
                                            V5-573PG
                                            V5-591G
                                            V5-123
                                            V5-132
                                            V7-481P
                                            V7-481PG
                                            V7-481
                                            V7-482P
                                            V7-482PG
Aspire V7                                   V7-581
                                            V7-581G
                                            V7-581P
                                            V7-581PG
                                            V7-582P
                                            V7-582PG
DC Chromebase
Spin 7                                      SP714-51
                                            SP513-51
Acer Spin 5                                 SP513-52N
                                            SP515-51GN
Acer Spin 3                                 SP315-51
                                            SP111-31
                                            SP113-31
Acer Spin 1
                                            SP111-31N
                                            SP111-32N
Acer Chromebook R13                         CB5-312T
Acer TravelMate P4                          TMP449-M
                                            TMP446-M
                                            TMP459-M
                                            TMP245-MP
                                            TMP255-MP
                                            TMP258-M
                                            TMP248-M
Acer TravelMate P2
                                            TMP278-MG
                                            TMP258-M
                                            TMP259-M
                                            TMP249-M
                                            SF114-31
Swift 1
                                            SF113-31
Acer Chromebook 11 C740                     C740
Acer Chromebook 15 C910                     C910
Acer Chromebook 14 for Work                 CP5-471
Acer Chromebook R 11 C738T                  C738T
                                            C731T
Acer Chromebook 11 N7
                                            C731
TravelMate B                                TMB117-M
TravelMate Spin B1                          TMB118-RN
TravelMate P6                               TMP645-MG

                                         -51-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 53 of 82




                                            TMP645-S
                                            TMP658-MG
                                            TMP658-M
                                            TMP648-MG
                                            TMP648-M
                                            TMX349-M
TravelMate X3
                                            TMX349-G2-M
                                            VM4640G
Veriton M
                                            VM4650G
                                            VX4640G
                                            VX2640G
                                            VX6640G
Veriton X
                                            VX2640G
                                            VX4650G
                                            Veriton X4650G
                                            VN2510G
Veriton N                                   VN4640G
                                            VN4640G
                                            VZ4820G
Veriton Z
                                            VZ4640G
Acer Chromebox                              CXI2
Acer Chromebase 24                          CA24I
                                            TC-281
                                            ATC-280
Aspire TC                                   TC-780
                                            ATC-780A
                                            TC-780
Aspire XC                                   AXC-780
Aspire T3                                   AT3-715A
                                            GX-785
Aspire GX
                                            GX-281
                                            AZ3-715
                                            AZ3-700
                                            Z3-105
                                            Z3-115
                                            Z3-601
                                            Z3-610
Aspire Z3                                   Z3-613
                                            Z3-615
                                            Z3-700
                                            Z3-705
                                            Z3-710
                                            Z3-711
                                            Z3-715
                                            AC22-720
Aspire C 22 & C 24                          AC24-760
                                            C22-860
Aspire U27                                  U27-880
Aspire Z 24                                 Z24-880
Revo One                                    RL85
                                            AN515-51
Nitro 5
                                            AN515-41

                                         -52-
ME1 25944410v.1
          Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 54 of 82




Nitro 5 Spin                                NP515-51
Aspire VX 15                                VX5-591G
Swift 7                                     SF713-51
                                            SF514-51
Swift 5
                                            SF514-52T
                                            SF314-51
                                            SF314-52
Swift 3                                     SF315-51
                                            SF315-51G
                                            SF314-52G
                                            SF114-31
Swift 1
                                            SF113-31
                                            S5-371
Aspire S 13
                                            S5-371T
Aspire Switch 12 S                          SW7-272
                                            SW5-017P
Switch V 10
                                            SW-017
Switch 5                                    SW512-52
Switch 3                                    SW312-31
                                            F5-572
                                            F5-572G
Aspire F                                    F5-571T
                                            F5-573G
                                            F5-573
                                            ES1-512
                                            ES1-572
                                            ES1-533
                                            ES1-521
                                            ES1-520
                                            ES1-522
                                            ES1-411
                                            ES1-421
                                            ES1-420
                                            ES1-422
                                            ES1-431
                                            ES1-511
Aspire ES
                                            ES1-512
                                            ES1-531
                                            ES1-311
                                            ES1-331
                                            ES1-431
                                            ES1-711
                                            ES1-711G
                                            ES1-731
                                            ES1-731G
                                            ES1-131
                                            ES1-111
                                            ES1-111M
                                            CB3-131
                                            C730
Acer Chromebook 11
                                            C735
                                            C771T

                                         -53-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 55 of 82




                                         C771
Acer Chromebook 11 C740                  C740
                                         CB515-1HT
                                         CB5-571
Acer Chromebook 15
                                         CB3-531
                                         CB3-532
Acer Chromebook 14                       CB3-431
Acer Chromebook 15 C910                  C910
Acer Chromebook 14 for Work              CP5-471
                                         C731
                                         CB311-7H
Acer Chromebook 11 N7
                                         CB311-7HT
                                         C731T
Acer One 10                              S1003
                                         A715-71G
Aspire 7
                                         A717-71G
                                         A315-21
                                         A315-51
Aspire 3
                                         A315-31
                                         A315-52
                                         A515-51
                                         A515-51G
Aspire 5
                                         A517-51
                                         A715-71G
Aspire 1                                 A114-31
                                         SA5-271P
Switch Alpha 12
                                         SA5-271
                                         M3-581T
                                         M3-581TG
Aspire M3
                                         M3-581PT
                                         M3-581PTG
                                         M5-581T
                                         M5-581TG
Aspire M5
                                         M5-582PT
                                         M5-583P
                                         CB3-111P
Chromebook
                                         CB3-111
Liquid Jade Primo
Acer Liquid M330
Acer Chromebook C7                       C7
Acer Chromebook 13                       C810
                                         E3-111
Aspire E11                               E3-112
                                         E3-112M
                                         ZC-105
                                         ZC-106
                                         ZC-107
Aspire ZC                                ZC-606
                                         ZC-610
                                         ZC -700
                                         ZC-602
Aspire Z1                                Z1-601

                                      -54-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 56 of 82




                                                 Z1-611
                                                 Z1-621
                                                 Z1-622
                                                 Z1-623
                                                 AU5-620
Aspire U5
                                                 U5-710



         The accused products for U.S. Patent No. 9,436,809 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. 6,772,114

         The accused products for U.S. Patent No. 6,772,114 are Acer products that include the

functionality described in Appendices J and AB of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or the Chrome Operating System, or otherwise

supporting playback of an AMR-WB audio file encoded in a 23.85 kbit/s mode), including,

without limitation, the following:

Accused Product                                  Non-Limiting Model Numbers
                                                 CB5-311P
Acer Chromebook
                                                 CB5-311
Acer Chromebook 11 C738T                         C738T
                                                 C720P
Acer Chromebook C720
                                                 C720
Acer Chromebook R11                              CB5-132T
Acer CloudMobile S500
                                                 A1-830
Acer Iconia
                                                 B1-720
                                                 B1-721
                                                 B1-730
                                                 B1-730HD
                                                 B1-750
Acer Iconia One 7
                                                 B1-760
                                                 B1-760HD
                                                 B1-770
                                                 B1-780

                                             -55-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 57 of 82




                                         B1-790
                                         B1-7A0
                                         B1-810
                                         B1-820
Acer Iconia One 8
                                         B1-830
                                         B1-850
                                         A3-A30
Acer Iconia Tab 10
                                         A3-A50
                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
Acer Iconia Tab 8
                                         A1-841
                                         A1-840
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid Z410
Acer Predator 8                          GT-810
DC Chromebase
Acer Chromebook R13                      CB5-312T
                                         B3-A10
                                         B3-A20
Acer Iconia One 10
                                         B3-A30
                                         B3-A40
Acer Chromebase 24                       CA24I
Liquid Zest Plus
                                         CB3-111
Chromebook
                                         CB3-111P
                                         A2-810
                                         A1-810
Iconia A1                                A1-811
                                         A1-812
                                         A1-830
Tab G1-725
Acer Chromebook 11 C740                  C740
Acer Chromebook 15 C910                  C910
Acer Chromebook 14 for Work              CP5-471
                                         C731T
Acer Chromebook 11 N7
                                         C731
                                         R751TN
Acer Chromebook Spin 11
                                         R751T
Acer Chromebox                           CXI2
                                         CB3-131
                                         C771T
Acer Chromebook 11                       C771
                                         C730
                                         C735

                                      -56-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 58 of 82




Acer Chromebook 11 C740                            C740
                                                   CB515-1HT
                                                   CB5-571
Acer Chromebook 15
                                                   CB3-532
                                                   CB3-531
Acer Chromebook 14                                 CB3-431
Acer Chromebook 15 C910                            C910
Acer Chromebook 14 for Work                        CP5-471
                                                   C731
                                                   CB311-7H
Acer Chromebook 11 N7
                                                   CB311-7HT
                                                   C731T
                                                   R751TN
Acer Chromebook Spin 11                            CP511-1HN
                                                   R751T
Acer C7 Chromebook
Acer Chromebook 13                                 C810



         The accused products for U.S. Patent No. 6,772,114 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.

      Third Amended Identification of Accused Products for U.S. Patent No. RE 43,564

         The accused products for U.S. Patent No. RE 43,564 are Acer products that include the

functionality described in Appendices K, T, and AC of Plaintiffs’ Second Amended Infringement

Contentions against the Acer Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or the Windows 7, 8, 8.1, or 10, or Windows

Phone 8.1 or Windows 10 Mobile Operating Systems, or the Chrome Operating System),

including, without limitation, the following:

Accused Product                                    Non-Limiting Model Numbers
                                                   A1-830
Acer Iconia                                        B1-720
                                                   B1-721
                                                   B1-730
Acer Iconia One 7                                  B1-730HD
                                                   B1-750

                                                -57-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 59 of 82




                                         B1-760
                                         B1-760HD
                                         B1-770
                                         B1-780
                                         B1-790
                                         B1-7A0
                                         B1-810
                                         B1-820
Acer Iconia One 8
                                         B1-830
                                         B1-850
                                         A3-A30
Acer Iconia Tab 10
                                         A3-A50
                                         A1-713
Acer Iconia Tab 7
                                         A1-713HD
                                         A1-840FHD
                                         A1-850
                                         W1-810
Acer Iconia Tab 8
                                         W1-811
                                         A1-841
                                         A1-840
Acer Liquid E2
Acer Liquid Jade Z
Acer Liquid M220
Acer Liquid M330
Acer Liquid Z410
Acer One 10
Acer Predator 8                          GT-810
                                         E5-471P
                                         E5-471PG
                                         E5-473T
                                         E5-473TG
                                         E5-474T
                                         E5-474T
                                         E5-474TG
                                         E5-511P
                                         E5-531P
Aspire E
                                         E5-531PG
                                         E5-532T
                                         E5-571P
                                         E5-571PG
                                         E5-573T
                                         E5-573TG
                                         E5-574T
                                         E5-574TG
                                         E5-575T
                                         E1-410P
                                         E1-410PG
                                         E1-430P
Aspire E1                                E1-430PG
                                         E1-432P
                                         E1-432PG
                                         E1-470P

                                      -58-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 60 of 82




                                         E1-470PG
                                         E1-472P
                                         E1-472PG
                                         E1-510P
                                         E1-530P
                                         E1-530PG
                                         E1-532P
                                         E1-532PG
                                         E1-570P
                                         E1-570PG
                                         E1-572P
                                         E1-572PG
Aspire F                                 F5-571T
Aspire R11                               R3-131T
                                         R7-371T
Aspire R13                               R3-371T
                                         R7-372T
                                         R3-431T
                                         R3-471T
Aspire R14                               R3-471TG
                                         R5-431T
                                         R5-471T
                                         R5-571T
Aspire R15
                                         R5-571TG
                                         R7-571
                                         R7-571G
Aspire R7
                                         R7-572
                                         R7-572G
Aspire S13                               S5-371T
                                         S3-392
Aspire S3
                                         S3-392G
                                         S7-391
                                         S7-392
Aspire S7
                                         S7-393
                                         S7-393
                                         SW5-011
                                         SW5-012
Aspire Switch 10                         SW5-012P
                                         SW5-014
                                         SW5-015
                                         SW3-013
Aspire Switch 10E                        SW3-016
                                         SW3-112
                                         SW5-111
                                         SW5-111P
Aspire Switch 11
                                         SW5-171
                                         SW5-171P
Aspire Switch 11v                        SW5-173
Aspire Switch 12                         SW5-271
Aspire Switch 12s                        SW7-272
                                         V3-111P
Aspire V
                                         V3-112P

                                      -59-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 61 of 82




                                         V3-472P
                                         V3-472PG
                                         V3-532P
                                         V3-572P
                                         V3-572PG
                                         V3-574T
                                         V3-574TG
                                         V3-575T
                                         V3-575TG
Aspire V 15                              V3-575T
Aspire V Nitro                           VN7-572TG
Aspire V13                               V3-372T
                                         EC5-471P
                                         EC5-471PG
                                         V3-473P
                                         V5-122P
                                         V5-132P
                                         V5-431P
                                         V5-431PG
                                         V5-432PG
                                         V5-452PG
                                         V5-471P
                                         V5-471PG
Aspire V5                                V5-472P
                                         V5-472PG
                                         V5-473P
                                         V5-473PG
                                         V5-552P
                                         V5-552PG
                                         V5-561P
                                         V5-561PG
                                         V5-572P
                                         V5-572PG
                                         V5-573P
                                         V5-573PG
                                         V7-481P
                                         V7-481PG
                                         V7-482P
                                         V7-482PG
Aspire V7
                                         V7-581P
                                         V7-581PG
                                         V7-582P
                                         V7-582PG
                                         SA5-271
Switch Alpha 12
                                         SA5-271P
Acer Spin 7                              SP714-51
                                         SP513-51
Acer Spin 5                              SP513-52N
                                         SP515-51GN
Acer Spin 3                              SP315-51
                                         SP111-31
Acer Spin 1
                                         SP113-31

                                      -60-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 62 of 82




                                         SP111-31N
                                         SP111-32N
Acer TravelMate P4                       TMP449-M
                                         TMP245-MP
Acer TravelMate P2
                                         TMP255-MP
                                         B3-A10
                                         B3-A20
Acer Iconia One 10
                                         B3-A30
                                         B3-A40
                                         SW5-017
Acer Switch V 10
                                         SW-017
Liquid Zest Plus
Iconia A1                                A2-810
                                         A1-810
                                         A1-811
                                         A1-812
                                         A1-830
Tab G1-725
                                         M3-581PT
Aspire M3
                                         M3-581PTG
                                         M5-582PT
Aspire M5
                                         M5-583P
                                         Z3-710
Aspire Z3
                                         Z3-715
Chromebook                               CB3-111P
Liquid Jade Primo
Acer Chromebook R 11 C738T               C738T
                                         C731T
Acer Chromebook 11 N7
                                         CB311-7HT
                                         R751TN
Acer Chromebook Spin 11
                                         R751T
TravelMate Spin B1                       TMB118-RN
Nitro 5 Spin                             NP515-51
Swift 5                                  SF514-52T
Switch 5                                 SW512-52
Switch 3                                 SW312-31
Acer Chromebook 11                       C771T
Acer Chromebook 15                       CB515-1HT
Acer Chromebook R 11                     CB5-132T
Acer Chromebook R 13                     CB5-312T
                                         R751TN
Acer Chromebook Spin 11                  CP511-1HN
                                         R751T
Acer One 10                              S1003
Acer Chromebook C720                     C720P
Acer Chromebook                          CB5-311P
Acer Chromebook R11                      CB5-132T
Acer CloudMobile S 500
Acer Iconia Tab A100
Acer Iconia Tab A200
Acer Iconia Tab A500
Acer Iconia Tab A501

                                      -61-
ME1 25944410v.1
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 63 of 82




         The accused products for U.S. Patent No. RE 43,564 also include software updates that

include the above-referenced functionality, which are developed and/or provided by Acer for

Acer products.



Dated: October 23, 2017                  MCCARTER & ENGLISH, LLP

                                         /s/ Daniel M. Silver
                                         Michael P. Kelly (#2295)
OF COUNSEL:                              Daniel M. Silver (#4758)
                                         Benjamin A. Smyth (#5528)
Michael P. Sandonato                     Renaissance Centre
John D. Carlin                           405 N. King Street, 8th Floor
Jonathan M. Sharret                      Wilmington, Delaware 19801
Daniel A. Apgar                          (302) 984-6300
Christopher M. Gerson                    mkelly@mccarter.com
Jaime F. Cardenas-Navia                  dsilver@mccarter.com
Robert S. Pickens                        bsmyth@mccarter.com
FITZPATRICK, CELLA, HARPER &
SCINTO                                   Attorneys for Plaintiffs
1290 Avenue of the Americas
New York, New York 10104-3800
Tel: (212) 218-2100
Fax: (212) 218-2200
msandonato@fchs.com
jcarlin@fchs.com
jsharret@fchs.com
dapgar@fchs.com
cgerson@fchs.com
jcardenas-navia@fchs.com
rpickens@fchs.com




                                             -62-
ME1 25944410v.1
Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 64 of 82




           APGAR EXHIBIT 21
       Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 65 of 82



                                                         JONATHAN M. SHARRET        NEW YORK
                                                         JSharret@FCHS.COM          1290 Avenue of the Americas
                                                         212-218-2266               New York, NY 10104-3800
                                                                                    T 212-218-2100
                                                         www.fitzpatrickcella.com   F 212-218-2200




October 30, 2017




VIA E-MAIL

Re:      Koninklijke Philips N.V. matter, No. 15-1170-GMS (D. Del.)


Acer Counsel:

On October 24, Philips served its Third Amended Identification of Accused Products. In view
of the approaching deadline for final infringement contentions, please provide the following
discovery for each identified accused product as soon as possible (to the extent such discovery
has not already been provided):

      1) Each designation by which the product is known to you (as requested in Philips’
         Interrogatory No. 1)
      2) Each operating system version pre-loaded on the product and each update or upgrade
         that was provided by you to the product (as requested in Philips’ Interrogatory No. 1)
      3) First and last sales dates for each product (as requested in Philips’ Interrogatory No. 1)
      4) Whether the product supports HDCP 2.x and, if so, over which interface (as requested
         in Philips’ Interrogatory No. 1)
      5) Sales data for each product (as requested in Philips’ Interrogatory No. 2)
      6) Any source code in your possession, custody or control (as requested in Request for
         Production Nos. 12 and 13) and an indication of whether you have source code for the
         product and if not, the entity that does (as requested in Philips’ Interrogatory No. 9)

Of course this is not to suggest that relevant discovery concerning these products that is
responsive to other Philips’ discovery requests should not be provided. The above list is
merely intended to indicate the discovery that is of higher priority to Philips at this time given
the case schedule.

Additionally, and also in view of the approaching deadline for final infringement contentions,
please identify any other products that run a Relevant Operating System (Windows 7, Windows
8, Windows RT 8, Windows 8.1, Windows RT 8.1, Windows 10, Windows Phone 8, Windows
10 Mobile, Android 2.1 or higher, or Chrome OS) and provide the above requested discovery
for those products. As we explained in our March 23, 2017 communication to you, Philips is
entitled, at a minimum, to discovery of such products that: (i) are no longer available for sale
by you in the United States that run a Relevant Operating System; or (ii) were provided a
software update by you or by another on your behalf to a Relevant Operating System.
    Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 66 of 82



Acer Counsel
October 30, 2017
Page 2


Please confirm you will provide this information and let us know by when you will provide it.

Best regards,

/S/ Jonathan M. Sharret

Jonathan M. Sharret




  FCHS_WS 13813582v1.doc
Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 67 of 82




           APGAR EXHIBIT 22
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 68 of 82




From:                             Sharret, Jonathan
Sent:                             Thursday, November 30, 2017 10:33 AM
To:                               'Justus, Joelle'
Cc:                               ckaufman@tklg-llp.com; michael.lee@alston.com; mike.newton@alston.com;
                                  derek.neilson@alston.com; Suarez, Christopher; Acer.Philips-TKLGALL@tklg-llp.com;
                                  bgenderson@wc.com; brian@warrenlex.com; ckaufman@tklg-llp.com;
                                  erika@warrenlex.com; fitch@warrenlex.com; jlin@tklg-llp.com; matt@warrenlex.com;
                                  patrick@warrenlex.com; rsmith@mnat.com; viceroy@matters.warrenlex.com;
                                  viceroy@wc.com; 15-1125@cases.warrenlex.com; Asus-Philips@alston.com;
                                  bgenderson@wc.com; brian@warrenlex.com; derek.neilson@alston.com;
                                  erika@warrenlex.com; fitch@warrenlex.com; matt@warrenlex.com;
                                  michael.lee@alston.com; mike.newton@alston.com; patrick.flinn@alston.com;
                                  patrick@warrenlex.com; Ross.barton@alston.com; rsmith@mnat.com; viceroy@wc.com;
                                  xavier.brandwajn@alston.com; #Philips Prosecution Bar; 'Daniel Silver'; 'Smyth,
                                  Benjamin'; 'Scott, Katie'
Subject:                          RE: Philips v. Acer/ASUS - Accused Products


Joelle,

We look forward to speaking with you at 1 PM. Please be prepared to provide any relevant case law you have that
stands for the proposition that discovery can be withheld on this basis. We have been clear from the beginning in our
definitions of accused products that is a product possessed certain features (e.g., a touch screen or a particular
operating system version) it was accused. Our Third Amended Identification of Accused Products was served on October
23, over 5 weeks ago. Fact discovery does not close till February and under the recent negotiated schedule modification
would not close until the end of April. This is pure obstructionism. Again, present us with case law that shows that
discovery can simply be refused at this stage of the litigation.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: Justus, Joelle [mailto:JJustus@wc.com]
Sent: Thursday, November 30, 2017 9:56 AM
To: Sharret, Jonathan
Subject: RE: Philips v. Acer/ASUS - Accused Products

Jonathan –

Acer and ASUS are available at 1 PM Eastern. We can use the following dial in:
                                                           1
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 69 of 82

Dial in: 888-759-6037
Passcode: 2024345655

Regarding the scope of discovery, our position depends on Philips’ explanation for the late addition of these products.
Until we understand that, we’re not in a position to say what, if any, of the requested discovery for these products is
proportional to the needs of the case.

Thanks,

Joelle

Joelle Perry Justus
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5655 | (F) 202-434-5029
jjustus@wc.com | www.wc.com

From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Wednesday, November 29, 2017 2:40 PM
To: Justus, Joelle <JJustus@wc.com>
Cc: ckaufman@tklg-llp.com; michael.lee@alston.com; mike.newton@alston.com; derek.neilson@alston.com; Suarez,
Christopher <CSuarez@wc.com>; Acer.Philips-TKLGALL@tklg-llp.com; Genderson, Bruce <BGenderson@wc.com>;
brian@warrenlex.com; ckaufman@tklg-llp.com; erika@warrenlex.com; fitch@warrenlex.com; jlin@tklg-llp.com;
matt@warrenlex.com; patrick@warrenlex.com; rsmith@mnat.com; viceroy@matters.warrenlex.com; Viceroy
<Viceroy@wc.com>; 15-1125@cases.warrenlex.com; Asus-Philips@alston.com; Genderson, Bruce
<BGenderson@wc.com>; brian@warrenlex.com; derek.neilson@alston.com; erika@warrenlex.com;
fitch@warrenlex.com; matt@warrenlex.com; michael.lee@alston.com; mike.newton@alston.com;
patrick.flinn@alston.com; patrick@warrenlex.com; Ross.barton@alston.com; rsmith@mnat.com; Viceroy
<Viceroy@wc.com>; xavier.brandwajn@alston.com; #Philips Prosecution Bar <PhilipsProsecutionBar@fchs.com>;
'Daniel Silver' <dsilver@mccarter.com>; 'Smyth, Benjamin' <bsmyth@McCarter.com>; 'Scott, Katie'
<kscott@McCarter.com>
Subject: RE: Philips v. Acer/ASUS - Accused Products

Joelle,

We are available Thursday at 1 PM Eastern. Please let us know if this time is acceptable. As I mentioned in my prior
correspondence, we would like to understand Acer’s and ASUS’s position(s) on the scope of discovery for these
products.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio
                                                            2
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 70 of 82


From: Sharret, Jonathan
Sent: Monday, November 27, 2017 7:52 PM
To: 'Justus, Joelle'
Cc: ckaufman@tklg-llp.com; michael.lee@alston.com; mike.newton@alston.com; derek.neilson@alston.com; Suarez,
Christopher; Acer.Philips-TKLGALL@tklg-llp.com; bgenderson@wc.com; brian@warrenlex.com; ckaufman@tklg-llp.com;
erika@warrenlex.com; fitch@warrenlex.com; jlin@tklg-llp.com; matt@warrenlex.com; patrick@warrenlex.com;
rsmith@mnat.com; viceroy@matters.warrenlex.com; viceroy@wc.com; 15-1125@cases.warrenlex.com; Asus-
Philips@alston.com; bgenderson@wc.com; brian@warrenlex.com; derek.neilson@alston.com; erika@warrenlex.com;
fitch@warrenlex.com; matt@warrenlex.com; michael.lee@alston.com; mike.newton@alston.com;
patrick.flinn@alston.com; patrick@warrenlex.com; Ross.barton@alston.com; rsmith@mnat.com; viceroy@wc.com;
xavier.brandwajn@alston.com; #Philips Prosecution Bar; Daniel Silver; Smyth, Benjamin; Scott, Katie
Subject: RE: Philips v. Acer/ASUS - Accused Products

Joelle,

Thank you for your email. I will check with my team on our availability. In the meantime, I don’t believe I have seen any
substantive response to the attached emails, which were sent 4 weeks ago. Fact discovery doesn’t close till February and
both sides have expressed interest in extending that deadline. My emails concerning these products was an attempt to
begin the conversation on the scope of discovery. Therefore, you already have Philips’ view on this matter. If Acer
and/or ASUS have a different position on the proper scope of discovery, please provide it. However, refusing to provide
any discovery whatsoever is inappropriate and only further imposes unacceptable delay.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: Justus, Joelle [mailto:JJustus@wc.com]
Sent: Monday, November 27, 2017 6:59 PM
To: Sharret, Jonathan
Cc: ckaufman@tklg-llp.com; michael.lee@alston.com; mike.newton@alston.com; derek.neilson@alston.com; Suarez,
Christopher
Subject: Philips v. Acer/ASUS - Accused Products

Jonathan –

I’m writing on behalf of Acer and ASUS. We think it would be useful to have a call to discuss the newly accused products
in Philips’ third list of accused products, including why the newly accused products were not previously identified by
Philips, and the scope of the requested discovery. Please let us know if there are particular times this week that would
be convenient for Philips.

Thank you,

Joelle Justus
                                                            3
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 71 of 82

Joelle Perry Justus
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5655 | (F) 202-434-5029
jjustus@wc.com | www.wc.com




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is privileged
or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified that any
dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you have received
this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




                                                                  4
Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 72 of 82




           APGAR EXHIBIT 23
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 73 of 82




From:                              ckaufman@tklg-llp.com
Sent:                              Wednesday, December 20, 2017 8:17 PM
To:                                Sharret, Jonathan; 'Justus, Joelle'
Cc:                                #Philips Prosecution Bar; rsmith@mnat.com; Silver, Daniel; Smyth, Benjamin;
                                   viceroy@matters.warrenlex.com; viceroy@wc.com; jlin@tklg-llp.com
Subject:                           RE: Philips v. Acer - Accused Products


Jonathan,

We will consider the questions you have raised and respond in due course. I am not planning on being on the call
tomorrow, as I, perhaps mistakenly, believed that it was directed to Asus-related issues.

Best regards,
Craig

From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Wednesday, December 20, 2017 5:04 PM
To: Craig Kaufman ; 'Justus, Joelle'
Cc: #Philips Prosecution Bar ; rsmith@mnat.com; Silver, Daniel ; Smyth, Benjamin ; viceroy@matters.warrenlex.com;
viceroy@wc.com
Subject: RE: Philips v. Acer - Accused Products

Craig,

Thank you for your email. I believe your email resolves our dispute with respect to the products already listed on Philips’
Third Amended Identification of Accused Products as you are agreeing to provide discovery on these products with
respect to Philips’ outstanding Requests for Production and Interrogatories. If my understanding is incorrect please let
me know.

We have been investigating the products included in your May 2017 email and believe that these products have already
been accused (for example, because they run an accused operating system) and we can provide you with a Fourth
Amended Identification of Accused Products that includes these products. Please confirm that you agree to provide
discovery on these products with respect to Philips’ outstanding Requests for Production and Interrogatories and we can
then set a date for our providing you with this new list.

As I mentioned during our meet and confer, we would like to reach a final resolution on the issue of accused products
that addresses all past sales of accused products and the release of new products between now and trial. Addressing
past sales first, I believe an agreement to provide discovery as outlined above would largely resolve this except for two
points: (1) We need to understand the criteria used by Acer to identify the products in your May 2017 email (e.g., how
far back did Acer search and what product specifications were used in the search) and we need Acer to verify that to its
knowledge no accused products are missing from the provided list; and (2) Your May 2017 email did not include desktop
computers running an accused operating system and these should be listed as well. If we can resolve these two points
we can put to bed the issue of past sales. Addressing newly released products, we would like to understand your
proposal for how these should be handled going forward. Philips maintains that if newly released products are not
colorably different from those which are already accused they should be handled in our current action. Please let us
know if you agree.

We look forward to speaking with you further tomorrow.
                                                             1
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 74 of 82

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: Craig Kaufman [mailto:ckaufman@tklg-llp.com]
Sent: Tuesday, December 19, 2017 9:21 PM
To: Sharret, Jonathan; 'Justus, Joelle'
Cc: #Philips Prosecution Bar; rsmith@mnat.com; Silver, Daniel; Smyth, Benjamin; viceroy@matters.warrenlex.com;
viceroy@wc.com
Subject: RE: Philips v. Acer - Accused Products

Jonathan,

I write in response to your email to Joelle Justus dated December 11, 2017 and to follow up on the issues we discussed
during the parties’ meet and confer.

Acer will provide additional document production and/or supplemental interrogatory responses to include the products
newly identified in Philips’ Third Amended Identification of Accused Products that was served on October 23, 2017. I
note that Acer has already produced documents for approximately 190 of the newly identified products, and these
materials will not be reproduced. We are working to determine whether Acer has source code for any newly accused
products that run the Android operating system. To the extent that Acer has any additional source code, it will be
produced on the source code computer at our office.

There remains one outstanding issue from our call that impacts the supplementation. During our call, I advised you that
by May 25, 2017, we had provided Philips with a list of the Acer products and their corresponding operating systems,
which had been sold in the United States during the relevant time frame, but were no longer being sold as of May 2017.
I observed that a number of the products that we identified were not included in Philips’ Third Amended Identification
of Accused Products, and asked whether that meant that Philips did not consider these products to be infringing
products. You did not have an answer to that question. Please provide me with an answer to this question by Friday, as
it will impact the scope of our production.

Best regards,
Craig



From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, December 11, 2017 4:58 PM
To: 'Justus, Joelle' <JJustus@wc.com>
Cc: Craig Kaufman <ckaufman@tklg-llp.com>; michael.lee@alston.com; mike.newton@alston.com;
derek.neilson@alston.com; Suarez, Christopher <CSuarez@wc.com>; Acer.Philips-TKLGALL <Acer.Philips-TKLGALL@tklg-
                                                           2
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 75 of 82
llp.com>; bgenderson@wc.com; brian@warrenlex.com; Craig Kaufman <ckaufman@tklg-llp.com>;
erika@warrenlex.com; fitch@warrenlex.com; James Lin <jlin@tklg-llp.com>; matt@warrenlex.com;
patrick@warrenlex.com; rsmith@mnat.com; viceroy@matters.warrenlex.com; viceroy@wc.com; 15-
1125@cases.warrenlex.com; Asus-Philips@alston.com; bgenderson@wc.com; brian@warrenlex.com;
derek.neilson@alston.com; erika@warrenlex.com; fitch@warrenlex.com; matt@warrenlex.com;
michael.lee@alston.com; mike.newton@alston.com; patrick.flinn@alston.com; patrick@warrenlex.com;
Ross.barton@alston.com; rsmith@mnat.com; viceroy@wc.com; xavier.brandwajn@alston.com; #Philips Prosecution Bar
<PhilipsProsecutionBar@fchs.com>; 'Daniel Silver' <dsilver@mccarter.com>; 'Smyth, Benjamin'
<bsmyth@McCarter.com>; 'Scott, Katie' <kscott@McCarter.com>
Subject: Philips v. Acer/ASUS - Accused Products

Joelle,

I write to follow up on our meet and confer on November 30 regarding discovery for the products identified in Philips’
Third Amended Identification of Accused Products for Acer/ASUS. During our call you raised the need for an end date for
Philips’ identification of Acer/ASUS accused products and asked for clarification regarding the scope of discovery that
Philips was seeking for these products. In response, I proposed an agreement in which Philips would provide a final
identification of accused products by a date certain and that Acer/ASUS would provide the discovery identified in my
letters of October 30 for those products by a date certain. My understanding was that you would take this proposal to
your team and either agree or make a counter-proposal by the end of last week, but I have not seen a reply.

Please let have your response by the 13th.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




                                                           3
Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 76 of 82




           APGAR EXHIBIT 24
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 77 of 82




From:                             Craig Kaufman <ckaufman@tklg-llp.com>
Sent:                             Tuesday, December 19, 2017 9:21 PM
To:                               Sharret, Jonathan; 'Justus, Joelle'
Cc:                               #Philips Prosecution Bar; rsmith@mnat.com; Silver, Daniel; Smyth, Benjamin;
                                  viceroy@matters.warrenlex.com; viceroy@wc.com
Subject:                          RE: Philips v. Acer - Accused Products


Jonathan,

I write in response to your email to Joelle Justus dated December 11, 2017 and to follow up on the issues we discussed
during the parties’ meet and confer.

Acer will provide additional document production and/or supplemental interrogatory responses to include the products
newly identified in Philips’ Third Amended Identification of Accused Products that was served on October 23, 2017. I
note that Acer has already produced documents for approximately 190 of the newly identified products, and these
materials will not be reproduced. We are working to determine whether Acer has source code for any newly accused
products that run the Android operating system. To the extent that Acer has any additional source code, it will be
produced on the source code computer at our office.

There remains one outstanding issue from our call that impacts the supplementation. During our call, I advised you that
by May 25, 2017, we had provided Philips with a list of the Acer products and their corresponding operating systems,
which had been sold in the United States during the relevant time frame, but were no longer being sold as of May 2017.
I observed that a number of the products that we identified were not included in Philips’ Third Amended Identification
of Accused Products, and asked whether that meant that Philips did not consider these products to be infringing
products. You did not have an answer to that question. Please provide me with an answer to this question by Friday, as
it will impact the scope of our production.

Best regards,
Craig



From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, December 11, 2017 4:58 PM
To: 'Justus, Joelle'
Cc: Craig Kaufman ; michael.lee@alston.com; mike.newton@alston.com; derek.neilson@alston.com; Suarez,
Christopher ; Acer.Philips-TKLGALL ; bgenderson@wc.com; brian@warrenlex.com; Craig Kaufman ;
erika@warrenlex.com; fitch@warrenlex.com; James Lin ; matt@warrenlex.com; patrick@warrenlex.com;
rsmith@mnat.com; viceroy@matters.warrenlex.com; viceroy@wc.com; 15-1125@cases.warrenlex.com; Asus-
Philips@alston.com; bgenderson@wc.com; brian@warrenlex.com; derek.neilson@alston.com; erika@warrenlex.com;
fitch@warrenlex.com; matt@warrenlex.com; michael.lee@alston.com; mike.newton@alston.com;
patrick.flinn@alston.com; patrick@warrenlex.com; Ross.barton@alston.com; rsmith@mnat.com; viceroy@wc.com;
xavier.brandwajn@alston.com; #Philips Prosecution Bar ; 'Daniel Silver' ; 'Smyth, Benjamin' ; 'Scott, Katie'
Subject: Philips v. Acer/ASUS - Accused Products

Joelle,

I write to follow up on our meet and confer on November 30 regarding discovery for the products identified in Philips’
Third Amended Identification of Accused Products for Acer/ASUS. During our call you raised the need for an end date for
                                                           1
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 78 of 82
Philips’ identification of Acer/ASUS accused products and asked for clarification regarding the scope of discovery that
Philips was seeking for these products. In response, I proposed an agreement in which Philips would provide a final
identification of accused products by a date certain and that Acer/ASUS would provide the discovery identified in my
letters of October 30 for those products by a date certain. My understanding was that you would take this proposal to
your team and either agree or make a counter-proposal by the end of last week, but I have not seen a reply.

Please let have your response by the 13th.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




                                                            2
Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 79 of 82




           APGAR EXHIBIT 25
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 80 of 82




From:                              Sharret, Jonathan
Sent:                              Wednesday, December 20, 2017 8:04 PM
To:                                ckaufman@tklg-llp.com; 'Justus, Joelle'
Cc:                                #Philips Prosecution Bar; rsmith@mnat.com; Silver, Daniel; Smyth, Benjamin;
                                   viceroy@matters.warrenlex.com; viceroy@wc.com
Subject:                           RE: Philips v. Acer - Accused Products


Craig,

Thank you for your email. I believe your email resolves our dispute with respect to the products already listed on Philips’
Third Amended Identification of Accused Products as you are agreeing to provide discovery on these products with
respect to Philips’ outstanding Requests for Production and Interrogatories. If my understanding is incorrect please let
me know.

We have been investigating the products included in your May 2017 email and believe that these products have already
been accused (for example, because they run an accused operating system) and we can provide you with a Fourth
Amended Identification of Accused Products that includes these products. Please confirm that you agree to provide
discovery on these products with respect to Philips’ outstanding Requests for Production and Interrogatories and we can
then set a date for our providing you with this new list.

As I mentioned during our meet and confer, we would like to reach a final resolution on the issue of accused products
that addresses all past sales of accused products and the release of new products between now and trial. Addressing
past sales first, I believe an agreement to provide discovery as outlined above would largely resolve this except for two
points: (1) We need to understand the criteria used by Acer to identify the products in your May 2017 email (e.g., how
far back did Acer search and what product specifications were used in the search) and we need Acer to verify that to its
knowledge no accused products are missing from the provided list; and (2) Your May 2017 email did not include desktop
computers running an accused operating system and these should be listed as well. If we can resolve these two points
we can put to bed the issue of past sales. Addressing newly released products, we would like to understand your
proposal for how these should be handled going forward. Philips maintains that if newly released products are not
colorably different from those which are already accused they should be handled in our current action. Please let us
know if you agree.

We look forward to speaking with you further tomorrow.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



                                                             1
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 81 of 82

From: Craig Kaufman [mailto:ckaufman@tklg-llp.com]
Sent: Tuesday, December 19, 2017 9:21 PM
To: Sharret, Jonathan; 'Justus, Joelle'
Cc: #Philips Prosecution Bar; rsmith@mnat.com; Silver, Daniel; Smyth, Benjamin; viceroy@matters.warrenlex.com;
viceroy@wc.com
Subject: RE: Philips v. Acer - Accused Products

Jonathan,

I write in response to your email to Joelle Justus dated December 11, 2017 and to follow up on the issues we discussed
during the parties’ meet and confer.

Acer will provide additional document production and/or supplemental interrogatory responses to include the products
newly identified in Philips’ Third Amended Identification of Accused Products that was served on October 23, 2017. I
note that Acer has already produced documents for approximately 190 of the newly identified products, and these
materials will not be reproduced. We are working to determine whether Acer has source code for any newly accused
products that run the Android operating system. To the extent that Acer has any additional source code, it will be
produced on the source code computer at our office.

There remains one outstanding issue from our call that impacts the supplementation. During our call, I advised you that
by May 25, 2017, we had provided Philips with a list of the Acer products and their corresponding operating systems,
which had been sold in the United States during the relevant time frame, but were no longer being sold as of May 2017.
I observed that a number of the products that we identified were not included in Philips’ Third Amended Identification
of Accused Products, and asked whether that meant that Philips did not consider these products to be infringing
products. You did not have an answer to that question. Please provide me with an answer to this question by Friday, as
it will impact the scope of our production.

Best regards,
Craig



From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, December 11, 2017 4:58 PM
To: 'Justus, Joelle' <JJustus@wc.com>
Cc: Craig Kaufman <ckaufman@tklg-llp.com>; michael.lee@alston.com; mike.newton@alston.com;
derek.neilson@alston.com; Suarez, Christopher <CSuarez@wc.com>; Acer.Philips-TKLGALL <Acer.Philips-TKLGALL@tklg-
llp.com>; bgenderson@wc.com; brian@warrenlex.com; Craig Kaufman <ckaufman@tklg-llp.com>;
erika@warrenlex.com; fitch@warrenlex.com; James Lin <jlin@tklg-llp.com>; matt@warrenlex.com;
patrick@warrenlex.com; rsmith@mnat.com; viceroy@matters.warrenlex.com; viceroy@wc.com; 15-
1125@cases.warrenlex.com; Asus-Philips@alston.com; bgenderson@wc.com; brian@warrenlex.com;
derek.neilson@alston.com; erika@warrenlex.com; fitch@warrenlex.com; matt@warrenlex.com;
michael.lee@alston.com; mike.newton@alston.com; patrick.flinn@alston.com; patrick@warrenlex.com;
Ross.barton@alston.com; rsmith@mnat.com; viceroy@wc.com; xavier.brandwajn@alston.com; #Philips Prosecution Bar
<PhilipsProsecutionBar@fchs.com>; 'Daniel Silver' <dsilver@mccarter.com>; 'Smyth, Benjamin'
<bsmyth@McCarter.com>; 'Scott, Katie' <kscott@McCarter.com>
Subject: Philips v. Acer/ASUS - Accused Products

Joelle,

I write to follow up on our meet and confer on November 30 regarding discovery for the products identified in Philips’
Third Amended Identification of Accused Products for Acer/ASUS. During our call you raised the need for an end date for
Philips’ identification of Acer/ASUS accused products and asked for clarification regarding the scope of discovery that

                                                           2
                Case 4:18-cv-01885-HSG Document 531-4 Filed 11/01/18 Page 82 of 82
Philips was seeking for these products. In response, I proposed an agreement in which Philips would provide a final
identification of accused products by a date certain and that Acer/ASUS would provide the discovery identified in my
letters of October 30 for those products by a date certain. My understanding was that you would take this proposal to
your team and either agree or make a counter-proposal by the end of last week, but I have not seen a reply.

Please let have your response by the 13th.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is privileged
or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified that any
dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you have received
this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




                                                                  3
